319 S.W.3d 555 (2010)
Sharon SIMS, Appellant,
v.
CITY OF INDEPENDENCE, Missouri, Respondent.
No. WD 71975.
Missouri Court of Appeals, Western District.
September 14, 2010.
Mav H. Mirfasihi, for Appellant.
Merry M. Tucker, for Respondent.
Before Division Three: VICTOR C. HOWARD, Presiding Judge, THOMAS H. NEWTON, Judge and GARY D. WITT, Judge.


*556 ORDER

PER CURIAM:
Sharon Sims appeals the trial court's grant of summary judgment in favor of the City of Independence on Sims's petition to recover damages for injuries allegedly caused by a dangerous condition on the City's property. On appeal, Sims claims that a genuine issue of material fact existed as to whether the City had the right to exclusive possession and control of the property where the injury occurred. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).